Citation Nr: 0502198	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim for 
an increased evaluation of his service-connected right 
shoulder disability and continued the previously assigned 10 
percent evaluation.  In March 2004, the RO increased the 
evaluation of the veteran's right shoulder disability from 10 
percent disabling to 20 percent disabling, effective April 
30, 2001.

In June 2002, the veteran testified at a videoconference 
hearing before the undersigned Veteran's Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

A motion to advance this case on the Board's docket, which 
was received by the Board on January 7, 2005, was granted by 
the Board on January 11, 2005, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board notes that a review of the claim files reflects 
that the veteran has raised inferred claims of entitlement to 
service connection for back and neck disabilities.  As these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's right (major) shoulder disability is manifested 
by functional loss due to pain, incoordination, and weakness, 
productive of limitation of abduction of the arm to 40 
degrees.


CONCLUSION OF LAW

The criteria for an increased 30 percent evaluation for the 
service-connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003-5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to an increased 
rating for a right shoulder disability, the Board notes that 
a VA letter issued in December 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's increased rating claim was 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for an increased evaluation for a 
right shoulder disability.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran was afforded a VA orthopedic examination in July 
2001.  He complained of pain in the right shoulder and arm 
pain as well as pain on the side of his neck.  He reported a 
history of being diagnosed with myositis in service.  On 
examination, the examiner reported that both of the shoulders 
were at a symmetrical level, there was no muscle atrophy or 
spasm, and that there was no evidence of any trigger point 
tenderness around the shoulder.  Range of motion of the right 
shoulder revealed abduction of 170 degrees, forward flexion 
of 170 degrees, external rotation of 80 degrees, and internal 
rotation of 80 degrees.  He complained of pain near the top 
of the shoulder on abduction.  Both of the veteran's upper 
limbs were negative for any neurological deficiency and the 
grip strength was adequate.  X-rays of the right shoulder 
were normal and there was no evidence of arthritis.  The 
examiner diagnosed the veteran with a history of injury to 
the right shoulder and neck area, wide spread cervical 
spondylosis with narrowing and sclerosis of the disc spaces, 
and a normal right shoulder, with no evidence of myositis.  
The examiner opined that it was more than likely that the 
pain around the shoulder region was a referred one from the 
pathology in the cervical spine.

X-rays taken in conjunction with the examination of the 
veteran's right shoulder revealed that the glenohumeral and 
acromioclavicular joints were in approximation and that there 
was decreased space with rotator cuff damage.  The 
interpreter's impression was that the findings were 
suggestive of rotator cuff damage.

In an August 2001 statement, the veteran asserted that he was 
able to raise his right arm at approximately a 30 to 35 
degree angle from his side before pain occurred.  

A private medical record dated later in October 2001, 
indicates that the veteran complained of right shoulder pain.  
He indicated that he was unable to raise his arm above his 
head or touch his back.  A physical examination showed that 
movements of the right shoulder were painful and restricted 
especially with abduction and internal rotation.  The veteran 
was diagnosed with degenerative arthritis of the shoulder 
joint, possible adhesive capsulitis, and an old injury to the 
shoulder joint.

X-ray examination of the veteran's right shoulder in October 
2001 revealed that there was minimal hypertrophic spurring 
and remodeling posterior osseous glenoid, which may relate to 
underlying osteoarthritis or prior injury with remottling.

The veteran was afforded another VA orthopedic examination 
for compensation and pension purposes in December 2003.  The 
veteran complained of pain in the right shoulder and 
indicated that it was difficult for him to put his shirt on 
by raising his arm.  He also indicated that sometimes the 
shoulder pain would awaken him at night.  It was noted that 
he was right handed.  Physical examination of the veteran's 
right shoulder revealed that he held his arm in a protective 
fashion against his chest wall, that there was no atrophy or 
any deformity of the shoulder, and that there were no trigger 
points.  The range of motion without pain revealed abduction 
of 40 degrees, forward flexion of 40 degrees, external 
rotation of 60 degrees, and internal rotation of 60 degrees.  
Range of motion with pain revealed abduction was 40 to 80 
degrees, forward flexion was 40 to 80 degrees, external 
rotation was 60 degrees, and internal rotation was 60 
degrees.  The examiner further reported that there was 
evidence of incoordination and weakness and that functional 
loss due to subjective complaints of pain was limited.  
Objective evidence of pain was minimal with local tenderness 
and mild crepitation.  X-rays of the right shoulder revealed 
mild acromioclavicular arthritis without any glenohumeral 
involvement.  The examiner further noted that the veteran's 
elbow movements were full and that there was no neurological 
deficiency in the upper limb.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Myositis is rated analogous to degenerative arthritis that is 
rated based on limitation of motion.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5021 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Under the applicable schedular criteria pertaining to 
limitation of motion of the arm, a 40 percent evaluation is 
assignable for limitation of motion of the major arm to 25 
degrees from the side.  A 30 percent evaluation is assigned 
when the major extremity range of motion is limited to midway 
between the side and shoulder level.  A 20 percent rating is 
assignable for limitation of motion of the arm at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Analysis

The Board finds that an increased evaluation is warranted for 
the veteran's service-connected right shoulder disability.  
In this regard, the Board notes that the veteran is right-
handed, and as such, the right shoulder is of the major upper 
extremity.  The record establishes that on VA examination in 
December 2003, the veteran could abduct his right shoulder 
without pain to 40 degrees and with pain from 40 to 80 
degrees.  As such, the Board finds that under the criteria 
set forth under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the 
veteran's symptomology corresponds to a 30 percent 
evaluation.  The Board notes that as there is no evidence 
that the veteran's arm is limited in motion to 25 degrees 
from his side, an evaluation greater than 30 percent is not 
warranted at this time as it does not more nearly approximate 
the criteria required under Diagnostic Code 5201 for the next 
higher evaluation.

The Board notes the examiner from the December 2003 
examination indicated that there was evidence of 
incoordination and weakness and that there was limited 
functional loss due to pain.  However, even considering the 
criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration, by competent clinical evidence, of 
additional functional limitation comparable to limitation of 
motion of the arm to 25 degrees from the veteran's side.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an increased 30 percent evaluation for 
residuals of a right shoulder disability, is granted, subject 
to the legal criteria governing the payment of monetary 
benefits



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


